UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6141


GERALD DAVIS FULLER,

                Petitioner – Appellant,

          v.

RODERICK R. SOWERS,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:08-cv-03489-WMN)


Submitted:   September 28, 2010           Decided:   October 4, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Davis Fuller, Appellant Pro Se.    Diane Carroll Bustos,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gerald Davis Fuller, a state prisoner, seeks to appeal

the district court’s order dismissing his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition as untimely.                            The order is not

appealable      unless         a    circuit        justice     or     judge       issues      a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                  A

certificate        of     appealability            will      not    issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the      merits,     a   prisoner      satisfies       this      standard     by

demonstrating        that      reasonable          jurists    would       find     that     the

district      court’s     assessment         of    the     constitutional         claims     is

debatable     or     wrong.         Slack     v.    McDaniel,       529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We   have      independently          reviewed       the    record     and

conclude      that      Fuller      has     not     made     the    requisite       showing.

Accordingly, we deny Fuller’s motion for supplemental briefing,

deny a certificate of appealability, and dismiss the appeal.                                 We

dispense      with      oral       argument       because     the     facts       and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3